 In the Matter of MITCHELL BATTERY COMPANYandUNITED ELEC-TRICAL, RADIO AND MACHINE WORKERS OF AMERICA, LOCAL #1140,AFFILIATED WITH THE C. I. O.Case No. R-2818.-Decided September 5, 1941Jurisdiction:storage battery manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal of Company to accord recognition to either of rival unions until cer-tified by the Board ; contract no bar to, where Company was notified of boththe petitioning union's representation claims and the rival union's desire tochange the existing contract prior to date that contract with rival unionwould automatically-renew itself; election necessary.UnitAppropriate for Collective Bargaining:all production employeesincludingmaintenance men, watchmen, working foremen, but excluding supervisoryemployees, office employees, and salesmen ; agreement as to.Mr. Thomas VennumandMr. Lloyd M. MacAloon,of Minneapolis,Minn., for the Company.Helstein and Hall, by Mr. Ralph L. Helsteini,ofMinneapolis,Minn., for the United.Goldie and Sigal,byMr. Samuel I. Sigal,ofMinneapolis, Minn.,for the I. B. E. W.Mr. Bliss DaffanandMr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 19, 1941, United Electrical, Radio and Machine Workersof America, Local #1140, affiliated with the C. I. 0., herein calledthe United, filed with the Regional Director for the Eighth Region(Minneapolis, Minnesota) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofMitchell Battery Company, Minneapolis, Minnesota, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National LaboiRelations Act, 49 Stat. 449, herein called the Act.On July 15, 1941the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, of35 N L. R. B, No 43.198 MITCHELL BATTERY COMPANY199National Labor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice.On July 16, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the United,and upon International Brotherhood of Electrical Workers, LocalB-160, Battery Branch, herein called the I. B.,E. W., a labor organ-izationclaiming to represent employees directly affected by theinvestigation.Pursuant to notice, a hearing was held on July 25and 30, 1941, at Minneapolis, Minnesota, before Guy Farmer, theTrial Examiner duly designated by the Chief Trial Examiner.TheCompany, the United, and the I. B. E. W. were represented by coun-sel and participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.At the commence-ment of the hearing the Trial Examiner granted a motion of theI.B. E. W. to intervene.During the course of the hearing theTrial Examiner granted motions of the United to amend its petitionas to certain formal matters.The Trial Examiner made severalrulings on other motions and on objections to the admission of evi-dence.The Board has reviewed all the rulings of the Trial Exam-iner and finds that no prejudicial errors were committed. The rulingsare hereby affirmed.On August 15, 1941, the United and the I. B. E. W. filed briefswhich the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMitchell Battery Company is a Minnesota corporation with is prin-cipal place of business at Minneapolis, Minnesota, where it is engagedin the manufacture and sale of storage batteries.During 1940 theCompany purchased raw materials valued at approximately $180,000,about 95 per cent of which was shipped to it from points outside theState of Minnesota.During the same period, the Company soldfinished, products valued at about $250,000, 70 per cent of which wasshipped by it to points outside the State of Minnesota. The Companyadmits that it is engaged in commerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio and Machine Workers of America, Local#1140, is a labor organization affiliated with the Congress of Indus- 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrialOrganizations, admitting to membership employees of theCompany.International Brotherhood of ElectricalWorkers,Local B-160,Battery Branch, is a labor organization affiliated with the AmericanFederation of Labor, admitting to membership employees of theCompany.III.THE QUESTIONCONCERNINGREPRESENTATIONThe Company and the I. B. E. W. have been parties to exclusivebargaining contracts since 1934.The last agreement between theseparties went into effect on July 15, 1940, and was to remain in fullforce and effect until July 15, 1941, and thereafter, unless writtennotice should be given by either party thereto within thirty (30) daysprior to the annual expiration date.On June 13, 1941, the United, claiming to represent 'a majority ofthe employees of the Company, requested the Companyfor a con-ference for the purpose of collective bargaining.On June 14, 1941,the I. B. E. W. notified the Company that it desired to amend itsexistingcontract.The Company advised the United and the I. B.E.W. that because of their respective claims it would not conductnegotiations with either until such time as the Board determines thebargaining representative of the Company's employees.The I. B. E. W. contends that its contract of July 15, 1940,is a barto a present determination of representatives and urges the dismissalof the petition herein.The United, however, notified the Companyof its claim to a majority prior to the date that the contract wouldautomatically renew itself, and further, the I. B. E. W. notified theCompany that it desired to change the existing contract.Underthese circumstances, we find that the contract between the Companyand the I. B. E. W. does not constitute a bar to a present determinationof representatives.,A statement of the Regional Director introduced in evidence showsthat the United represents a substantial number of employees in thealleged appropriate unit.'We find that a question has arisen concerning the representationof employees of the Company.'Matter of Tennresee Electric Power CompanyandInternational Brotherhood of Elec-trical Workers,7N. L. R. B. 242The Regional Director reported that the United presented 25 application-for-member-ship cards bearing the names of personswho appealed on the Company's pay roll of July25, 1941.There are approximately50 employees in the alleged appropriate unit.TheRegionalDirector further reported that the I. B. E. W. submittedno evidence of member-shipamong the employees of the Company,but submittedits contract with theCompanyas proof of its interest in this proceeding. MITCHELL BATTEIRY COMPANYIV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCE201We find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Company, the United, and the I. B. E. W. agreed at the hearing,and we find, that all production employees of the Company, includ-ing maintenance men, watchmen, and working foremen, but excludingsupervisory - employees, office employees, and salesmen, constitute aunit appropriate for the purposes of collective bargaining.We fur-ther find that said unit will insure to employees of the Company thefull benefit of their right to self-organization and to collective bar-gaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OP REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by the holding of an election by secretballot.The parties agreed at the hearing that employees who hadworked 66 days as of the pay-roll period immediately preceding thedate of the Direction herein, should be eligible to vote in the election.We shall direct that the employees eligible to vote in the electionshall be those employees in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of theDirection of Election herein and who had worked at least 66 days,subject to such limitations and additions as are set forth in theDirection.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Mitchell Battery Company, Minneapolis,Minnesota, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All production employees of the Company, including main-tenance men, watchmen, and working foremen, but excluding super-visory employees, office employees, and salesmen, constitute a unit 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, as,,,mended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Mitchell Battery Company, Minneapolis, Minnesota, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date-of this Direction, under the direc-tion and supervision of the Regional Director for the EighteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all production employees of the Company whowere employed during the pay-roll period immediately preceding thedate of this Direction and who had worked at least 66 days, includingmaintenance men, watchmen, working foremen, and employees whodid not work during such pay-roll period because they were ill or onvacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding supervisory employees,office employees, salesmen, and employees who have since, quit or beendischarged for cause, to determine whether,they desire to be repre-sented by United Electrical, Radio and Machine Workers of America,Local #1140, affiliated-with the Congress of Industrial Organizations,or by International Brotherhood of Electrical Workers, Local B-160,Battery Branch, affiliated with the American Federation of Labor,for the purposes of collective bargaining, or by neither.